Barrows, J.
I concur in the result reached in this opinion, because, the Supreme Court of this State, in the case of Pratt v. Pierce, 36 Maine, 448, gave a certain construction to the provisions of c. 91, § 1, of R. S. of 1841, which construction the Legislature must be considered as adopting by the subsequent substantial reenactment of those provisions in c. 73, § 1, of R. S. of 1857, with the decision of the. Court in Pratt v. Pierce before them. Myrick v. Hasey, 27 Maine, 9; Rutland v. Mendon, 1 Pick., 154.
Such legislation, following such a decision, undoubtedly swept away the barriers which the wisdom of the common law and ancient enactments had raised to protect the community and the courts from the vile and vexatious practices of the speculator in dormant titles, who foments litigation from the most sordid motives, and perverts the principles which were designed to maintain justice, to the furtherance of his own base ends.
Why it should have been held, where a statute removed a technical bar to a recovery in cases where a party plaintiff had contracted innocently, in ignorance of the facts, that a formal exclusion, by the law malting power, from its beneficent operation, was necessary to prevent him whose very standing in court accrued by the perpetration of an offence malum in se from availing himself of it, it is useless now to inquire. Indeed, the subsequent action of the Legislature precludes the inquiry. It seems to be now the doc*69trine of the law, that, no matter how deep " the taint of maintenance and champerty,” the demandant in a real action is not now required to come into court with clean hands, but may successfully invoke the aid of the courts to enforce claims which are based upon a positive offence against good morals if not against law. I cannot say that it seems to mo a very satisfactory advance from " the semi-barbarous times” when a different doctrine prevailed.